[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         December 19, 2006
                                       No. 06-10955                    THOMAS K. KAHN
                                                                             CLERK

                        D. C. Docket No. 04-00196 CV-LSC-W

SANDRA E. DAY,

                                                          Plaintiff-Appellant,

                                           versus

SHELTON STATE COMMUNITY COLLEGE,
TOM UMPHREY, individually and officially, et al.,

                                                          Defendants-Appellees.



                     Appeal from the United States District Court
                        for the Northern District of Alabama


                                  (December 19, 2006)

Before DUBINA and WILSON, Circuit Judges, and HODGES,* District Judge.

_______________________
       *Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      Appellant/Plaintiff, Sandra E. Day, appeals the district court’s order

granting summary judgment to appellees/defendants, Shelton State Community

College, Tom Umphrey, and James Rogers, on Day’s claim of retaliation in

violation of her free speech rights pursuant to the First and Fourteenth

Amendments and 42 U.S.C. § 1983.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s grant of summary judgment based

on its well-reasoned memorandum opinion filed on January 10, 2006.

      AFFIRMED.




                                          2